DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: IDS date 02/01/2022.
Claims 1-18 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments with respect to claim 1-18 have been considered but are moot in view of the new ground(s) of rejection. 
Examiner Note

The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring three things to the Applicant's attention. First, all the independent claims to include downlink control information (DCI) or codeword configured for MU-MIMO. Second, further includes avoiding applying scrambling sequence to first WTRU RS on a condition that bandwidth assigned to the second WTRU is different and define what condition. Third, further includes base station (eNodeB) scheduler split the WTRU into multiple groups based on their Spatial correlation and assigned to different CDM group as described in specification (¶[0064]).The Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-11 and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2015/0249526 A1) in view of Discussion on DMRS for uplink SU-MIMO (Cited IDS NPL reference 2 filed on 02/01/2022) refers as Discussion.
Note: Kim et al. (US 2015/0249526 A1) claiming a provisional priority on 07/04/2011.
Regarding claim 1, Kim teaches a method, performed by base station (BS) for configuring a wireless transmit/receive unit (WTRU) to transmit one or more uplink demodulation reference signals (DM-RSs), the method comprising: 
transmitting, to the WTRU, a physical downlink control channel (PDCCH) transmission including downlink control information (DCI) for uplink resource allocation (base station sending to a User equipment PDCCH on step S12 “the user equipment may receive a physical downlink control channel (PDCCH) and a physical downlink shared control channel (PDSCH) according to the physical downlink control channel (PDCCH) and may be then able to obtain a detailed system information [S12]” see Kim: Fig.1 step 12 and step 17; ¶[0051]; ¶[0053]), the DCI including information indicating one or more locations of resources as reserved (PDCCH include DCI for resource allocation “Control information carried on PDCCH may be called downlink control 0080]); and 
receiving, from the WTRU (receiving by the BS from UE on step S18 see Kim: ¶[0053]; Fig.1).
Kim does not explicitly teaches the one or more first–symbol DM-RS, the PUSCH transmission including the one or more front-loaded DM-RSs and one or more other DM-RSs, wherein the one or more first-symbol DM-RSs are transmitted during a first symbol of the PUSCH transmission and the one or more other-symbol DM-RSs are transmitted during symbol occurring later than the first symbol of the PUSCH transmission.  
However, Discussion further teaches the one or more first–symbol DM-RS, the PUSCH transmission including the one or more front-loaded DM-RSs and one or more other DM-RSs (Fig.2 DM-RS for uplink MIMO (normal CP and extended CP case) include two DM- RS 1 in the subframe for PUSCH in support of uplink MIMO transmission see Discussion: Page 4/9; section 3), wherein the one or more first-symbol DM-RSs are transmitted during a first symbol of the PUSCH transmission and the one or more other-symbol DM-RSs are transmitted during symbol occurring later than the first symbol of the PUSCH transmission (multiple of DMRS 1 and DMRS 2 in the subframe, where DMRS 2 transmit later then the DMRS1 see Discussion: Fig.2-3; Page 4) in order to improve the channel estimation performance while decreasing the data transmission capacity due to the increased overhead (see Discussion: Page 4/9 last paragraph).

Regarding claim 2, the modified Kim taught the method of claim 1 as described hereinabove. Discussion further teaches wherein the DCI includes information indicating a number of other-symbol DM-RSs to be included in the PUSCH transmission (DM RS resource allocation option 1 and 2 and DMRS 1 in the first slot of subframe and frequency hopping see Page 3/9;  Fig. 2-3) in order to improve the channel estimation performance while decreasing the data transmission capacity due to the increased overhead (see Discussion: Page 4/9 last paragraph).
Regarding claim 3, the modified Kim taught the method of claim 1 as described hereinabove. Discussion further teaches wherein the DCI includes information indicating frequency locations of the one or more first-symbol DM-RSs in the first symbol of the PUSCH transmission (DM RS resource allocation option 1 and 2 and DMRS 1 in the first slot of subframe and frequency hopping see Page 3/9;  Fig. 2-3) in order to improve the channel estimation performance while decreasing the data transmission capacity due to the increased overhead (see Discussion: Page 4/9 last paragraph).
Regarding claim 4, the modified Kim taught the method of claim 1 as described hereinabove. Kim further teaches wherein the PUSCH2Application No. 16/513,184Docket Ref.: 2011 P00524 USO3 transmission is received by the BS via any of four antenna ports that support up to eight spatial layers (formula 31 include the number of antenna ports used to transmit PUSCH and precoding matrix W used for precoding PUSCH see Kim: ¶[0279-0280]).  
Regarding claim 5, Kim taught the method of claim 1 as described hereinabove. Kim further teaches wherein the DCI includes information indicating any of a cyclic shift, an orthogonal cover code (OCC), and an n- shift, associated with uplink DM-RS (In particular, based on the aforementioned Table 21, OCCs can be represented in a cyclic shift field within the uplink-related DCI format and the layer (λ) in a manner of being switched (or converted) to each other see Kim: ¶[0289]).
Regarding claim 7, Kim  teaches a method, performed by a wireless transmit/receive units (WTRU) for transmitting one or more uplink demodulation reference signals (DM-RSs), the method comprising: 
receiving, from a base station (BS), a physical downlink control channel (PDCCH) transmission (base station sending to a User equipment PDCCH on step S12 “the user equipment may receive a physical downlink control channel (PDCCH) and a physical downlink shared control channel (PDSCH) according to the physical downlink control channel (PDCCH) and may be then able to obtain a detailed system information [S12]” see Kim: Fig.1 step 12 and step 17; ¶[0051]; ¶[0053]) including downlink control information (DCI) for uplink resource allocation (PDCCH include DCI for resource allocation “Control information carried on PDCCH may be called downlink control information (hereinafter abbreviated DCI). The DCI may include UL resource allocation 0080]), the DCI including information indicating one or more locations of resources reserved (DCI include information a cyclic shift field corresponding to relation between nDMRS and w(0) W(1)  and nDMRS indicated by an upper layer parameter ‘cyclicShift’ see Kim: ¶[0144-0146];¶[0148]); and 
transmitting, to the BS, a physical uplink shared channel (PUSCH) transmission (receiving by the BS from UE on step S18 see Kim: ¶[0053]; Fig.1)  Kim does not explicitly teaches wherein the one or more front-loaded DM-RSs are transmitted during a first symbol of the PUSCH transmission and the one or more other DM-RSs are transmitted during symbol occurring later than the first symbol of the PUSCH transmission.  
Kim does not explicitly teaches the one or more first–symbol DM-RS, the PUSCH transmission including the one or more front-loaded DM-RSs and one or more other DM-RSs, wherein the one or more first-symbol DM-RSs are transmitted during a first symbol of the PUSCH transmission and the one or more other-symbol DM-RSs are transmitted during symbol occurring later than the first symbol of the PUSCH transmission.  
However, Discussion further teaches the one or more first–symbol DM-RS, the PUSCH transmission including the one or more front-loaded DM-RSs and one or more other DM-RSs (Fig.2 DM-RS for uplink MIMO (normal CP and extended CP case) include two DM- RS 1 in the subframe for PUSCH in support of uplink MIMO transmission see Discussion: Page 4/9; section 3), wherein the one or more first-symbol 
	It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Kim to include (or to use, etc.) the one or more first–symbol DM-RS, the PUSCH transmission including the one or more front-loaded DM-RSs and one or more other DM-RSs, wherein the one or more first-symbol DM-RSs are transmitted during a first symbol of the PUSCH transmission and the one or more other-symbol DM-RSs are transmitted during symbol occurring later than the first symbol of the PUSCH transmission as taught by Discussion in order to improve the channel estimation performance while decreasing the data transmission capacity due to the increased overhead (see Discussion: Page 4/9 last paragraph).
Regarding claims 8-11, they are rejected for the same reason as claims 2-5 as described as set forth hereinabove. 
Regarding claims 13-17, they are rejected for the same reason as claims 7-11 as described as set forth hereinabove. 


Claims 6, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2015/0249526 A1) in view of Discussion on DMRS for .
Regarding claim 6, the modified Kim taught the method of claim 1 as described hereinabove. The modified Kim does not explicitly transmitting, by the BS, information indicating a power allocation for the one or more first symbol DM-RSs is higher than a power allocation for the one or more other-symbol DM-RSs.  
However, Zhang teaches the transmitting, by the BS, information indicating a power allocation for the one or more first symbol DM-RSs is higher than a power allocation for the one or more other-symbol DM-RSs (when power offset <0, which mean the average EPRE for the DMRS (corresponding to other DM-RSs) is smaller than the average EPRE for the data symbol  (corresponding to front-loaded DMRS); DMRS distribution pattern for different channel ranks R  (see table 2) and DMRS antenna port configuration based on DMRS distribution pattern see Zhang: Fig.9 ; ¶[0068-0069]; ¶0112]; ¶[0125]; Fig.12) in order to improving the efficiency of power amplifier and increasing the flexibility of system scheduling (see Zhang: ¶[0006]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Kim to include (or to use, etc.) the transmitting, by the BS, information indicating a power allocation for the one or more first symbol DM-RSs is higher than a power allocation for the one or more other-symbol DM-RSs as taught by Zhang in order to improving the efficiency of power amplifier and increasing the flexibility of system scheduling (see Zhang: ¶[0006]).
Regarding claim 12, claim 12 is rejected for the same reason as claim 6 as described as set forth hereinabove. 
Regarding claim 18, claim 18 is rejected for the same reason as claim 6 as described as set forth hereinabove. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478



February 11, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478